DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Claims 1-15 are presented for examination in this application No. 17/295,028 filed on 05/18/2021. Claims 1, 6 and 11 are independent. 

Examiner notes
 (A)   Drawings submitted on 05/18/2021 comply with the provisions of 37 CFR 1.121(d), and have been fully considered by the Examiner.
(B)  Limitations have been provided with the Bold fonts in order to distinguish from the cited part of the reference (Italic).
(C).  Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Internet E-mail
A written authorization by Applicant is required for the Examiner to respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122, such as proposed Examiner’s Amendments or interview agenda items (MPEP 502.03; See Internet Usage Policy, 64 FR 33056 (June 21, 1999)). To authorize e-mail communications from the Examiner (e.g. proposed Examiner’s Amendments), the Applicant must place a written authorization in the record. Applicant may authorize electronic and email communication by the Examiner via PTO Automated Interview Request web service.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractlce. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/18/2021 was filed with the application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the references therein cited therein have been considered by the examiner.

Priority    
Acknowledgment is made of applicant's claim for International application PCT/US/2019/036440 filed on 06/11/2019.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Olderdissen et al. (US 2020/0026505 A1).

As to claim 1, Olderdissen discloses a computing device comprising: 
a processor (par. 0069, Any of the foregoing structures and/or other structures can support one-to-many and many-to-one relationships between resource usage attributes 290. For example, a particular cluster might have multiple VE types which, in turn, have various CPU, memory, and storage characteristics. Further, see pars. 0116-0117 and 0135); and 
a memory in communication with the processor, the memory including a firmware update logic executable by the processor to (par. 0069, Any of the foregoing structures and/or other structures can support one-to-many and many-to-one relationships between resource usage attributes 290. For example, a particular cluster might have multiple VE types which, in turn, have various CPU, memory, and storage characteristics. Further, see pars. 0116-0117 and 0135): 
detect an external device connected to the computing device (Figs 1A – 1C, par. 0037, At some point in time, vendor firmware information changes, which in turn triggers updates to the firmware modules to reflect the dynamically changing vendor firmware information (operation C). The vendor-agnostic firmware messages issued from the firmware manager to the firmware modules (operation D) are transformed to vendor-specific firmware operations issued to the multi-vendor components (operation E). Certain messages and operations can be scheduled to carry out various firmware operations (e.g., enumerate, update, etc.) at the multi-vendor computing components (node/docking station components C1, C2, C3, . . . , CN). Further, see par. 0040); 
determine that a first component firmware and a second component firmware on the external device are to be updated (Figs. 1A-1C, par. 00031, Clustered computing systems (e.g., distributed computing systems) comprising many firmware-upgradable components  from multiple vendors can introduce problems pertaining to efficiently performing certain firmware operations associated with the components [i.e. e.g., C1, C2, C3, . . . , CN]. Specifically, some techniques for performing firmware operations (e.g., updates) in such computing systems. Note: there are plurality of component i.e. USB, HDD, SSD, HBA, NIC and other hardware peripheral components attached with node [external device]. Thus first and second components are associated among those devices; Further, see pars. 0040, 0065 and claim 1); and 
perform an update of the first component firmware in parallel with an update of the second component firmware on the external device (when identified there is no dependency between components then perform parallel firmware upgrade. At Figs. 1A, 1B, 1C, par. 0043, A system-wide (e.g., across multiple nodes) firmware update schedule is then generated by applying a rulebase 126 to the firmware status (step 108). The resulting schedule can include a portion of the schedule to execute operations in sequentially and/or the resulting schedule can include a portion of the schedule, to parallelize the execution of the operations over the distributed computing system. Determination of when to employ sequentially-executed operations and/or when to employ parallelized operations can be facilitated through use of the rulebase. Further, see abstract and par. 0065 and claim 1). 


As to claim 3, Olderdissen the computing device wherein the firmware update logic is executable by the processor to: 
download the first component firmware and the second component firmware to the computing device via a network (par. 0032, creating a set of firmware modules that implement a vendor-agnostic interface to a set of vendor-specific firmware operations (operation 1). Multiple instances of a firmware manager are implemented in the clustered computing system to interact with the firmware modules through an abstraction layer (operation 2). When firmware operations are invoked at the system (e.g., at the firmware manager at a leader node) (operation 3), a set of resource usage data for the system is collected (operation 4) to generate a firmware operation schedule (operation 5). For example, load balancing techniques can be applied to the resource usage data to determine a target processing environment (e.g., node), a scheduled execution time, and/or other attributes for each of the firmware instructions to be executed to carry out the firmware operations. The firmware instructions are then dispatched to the firmware managers at the target processing environments (operation 6). The firmware modules identified to process the scheduled firmware instructions at each target processing environment are then downloaded (operation 7). The dispatched firmware instructions are then performed on the multi-vendor cluster components (e.g., C1, C2, C3, C4, . . . , CN) in accordance with the generated schedule (operation 8). Further, see pars. 0042-0045 and 0046. Note: there are plurality of component i.e. USB, HDD, SSD, HBA, NIC and other hardware peripheral components attached with node [external device]. Thus first and second components are associated among those devices; see also par. 0065 and claim 1); and 
perform the update of the first component firmware in parallel with the update of the second component firmware on the external device when the external device is connected to the computing device (when identified there is no dependency between components then perform parallel firmware upgrade. At Figs. 1A, 1B, 1C, par. 0043, A system-wide (e.g., across multiple nodes) firmware update schedule is then generated by applying a rulebase 126 to the firmware status (step 108). The resulting schedule can include a portion of the schedule to execute operations in sequentially and/or the resulting schedule can include a portion of the schedule, to parallelize the execution of the operations over the distributed computing system. Determination of when to employ sequentially-executed operations and/or when to employ parallelized operations can be facilitated through use of the rulebase. Further, see abstract and claim 1, par. 0065).

As to claim 4, Olderdissen the computing device wherein the firmware update logic is executable by the processor to: 
perform the update of the first component firmware in parallel with the update of the second component firmware on the external device without user interaction when the external device is connected to the computing device (when identified there is no dependency between components then perform parallel firmware upgrade. At Figs. 1A, 1B, 1C, par. 0043, A system-wide (e.g., across multiple nodes) firmware update schedule is then generated by applying a rulebase 126 to the firmware status (step 108). The resulting schedule can include a portion of the schedule to execute operations in sequentially and/or the resulting schedule can include a portion of the schedule, to parallelize the execution of the operations over the distributed computing system. Determination of when to employ sequentially-executed operations and/or when to employ parallelized operations can be facilitated through use of the rulebase. Further, see abstract and claim 1).

As to claim 5, Olderdissen the computing device wherein the firmware update logic is executable by the processor to: 
generate a notification on a user interface of the computing device, wherein the notification comprises an option to update the first component firmware and the second component firmware (par. 0040, a set of generic (e.g., vendor-agnostic) firmware functions and/or messages are processed by various vendor-specific firmware programming objects (e.g., firmware management tools, firmware update images, etc.) associated with a set of firmware management plug-ins 132. For example, the vendor-specific firmware programming objects at the plug-ins serve to issue and/or receive certain vendor-specific firmware messages to and/or from the multi-vendor firmware at the distributed computing system. The framework facilitates scheduling of firmware management operations in the distributed computing system so as to reduce or eliminate downtime. Further, see pars. 0025, 0037, 0042 and 0057-0060; 0103); and 
perform the update of the first component firmware in parallel with the update of the second component firmware in response to a selection of the option (when identified there is no dependency between components then perform parallel firmware upgrade. At Figs. 1A, 1B, 1C, par. 0043, A system-wide (e.g., across multiple nodes) firmware update schedule is then generated by applying a rulebase 126 to the firmware status (step 108). The resulting schedule can include a portion of the schedule to execute operations in sequentially and/or the resulting schedule can include a portion of the schedule, to parallelize the execution of the operations over the distributed computing system. Determination of when to employ sequentially-executed operations and/or when to employ parallelized operations can be facilitated through use of the rulebase. Further, see abstract and claim 1).

As to claim 6, Olderdissen discloses a computing device comprising: 
a processor (par. 0069, Any of the foregoing structures and/or other structures can support one-to-many and many-to-one relationships between resource usage attributes 290. For example, a particular cluster might have multiple VE types which, in turn, have various CPU, memory, and storage characteristics. Further, see pars. 0116-0117 and 0135); and 
a memory in communication with the processor, the memory comprises (par. 0069, Any of the foregoing structures and/or other structures can support one-to-many and many-to-one relationships between resource usage attributes 290. For example, a particular cluster might have multiple VE types which, in turn, have various CPU, memory, and storage characteristics. Further, see pars. 0116-0117 and 0135):  
a detection logic, executable by the processor, to detect an external device connected to the computing device (Figs 1A – 1C, par. 0037, At some point in time, vendor firmware information changes, which in turn triggers updates to the firmware modules to reflect the dynamically changing vendor firmware information (operation C). The vendor-agnostic firmware messages issued from the firmware manager to the firmware modules (operation D) are transformed to vendor-specific firmware operations issued to the multi-vendor components (operation E). Certain messages and operations can be scheduled to carry out various firmware operations (e.g., enumerate, update, etc.) at the multi-vendor computing components (node/docking station components C1, C2, C3, . . . , CN). Further, see par. 0040); 
a dependency determination logic, executable by the processor, to determine a dependency relationship between a first component and a second component of the external device (Vendor-agnostic firmware commands [i.e. determination logic] Command Description detect( ) Returns a list of detected component firmware update targets. At par. 0082, A dependent plug-in 342 is used for tracking and updating firmware performed with assistance from another update plug-in. As an example, a dependent plug-in might be used to manage disk (e.g., HDD, SSD, etc.) firmware and/or other component (e.g., SAS expanders, etc.) firmware. In this case, dependent plug-in 342 provides an instance of an update plug-in 340 associated with an HDD host bus adapter (HBA), the update instructions, and a firmware image or images. Further, see par. 0073 and table 1. Note: there are plurality of component i.e. USB, HDD, SSD, HBA, NIC and other hardware peripheral components attached with node [external device]. Thus first and second components are associated among those devices); and 
a firmware update logic, executable by the processor, to perform a first firmware update of the first component in parallel with a second firmware update of the second component based on the dependency relationship (when identified there is no dependency between components then perform parallel firmware upgrade. At Figs. 1A, 1B, 1C, par. 0043, A system-wide (e.g., across multiple nodes) firmware update schedule is then generated by applying a rulebase 126 [a firmware update logic] to the firmware status (step 108). The resulting schedule can include a portion of the schedule to execute operations in sequentially and/or the resulting schedule can include a portion of the schedule, to parallelize the execution of the operations over the distributed computing system. Determination of when to employ sequentially-executed operations and/or when to employ parallelized operations can be facilitated through use of the rulebase. Further, see abstract and claim 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 7, 11, 13 and 15 are rejected under 35 U.S.C. 103 as being obvious over Olderdissen et al. (US 2020/0026505 A1).

As to claim 7, Olderdissen discloses the computing device wherein the firmware update logic is executable by the processor to: 
perform the first firmware update in parallel with the second firmware update based on dependency information (At Figs. 1A, 1B, 1C, par. 0043, A system-wide (e.g., across multiple nodes) firmware update schedule is then generated by applying a rulebase 126 [a firmware update logic] to the firmware status (step 108). The resulting schedule can include a portion of the schedule to execute operations in sequentially and/or the resulting schedule can include a portion of the schedule, to parallelize the execution of the operations over the distributed computing system. Determination of when to employ sequentially-executed operations and/or when to employ parallelized operations can be facilitated through use of the rulebase. Further, see abstract and claim 1. Note: Note: there are plurality of component i.e. USB, HDD, SSD, HBA, NIC and other hardware peripheral components attached with node [external device]. Thus, first and second components are associated among those devices).
Olderdissen does not explicitly disclose when the first component does not have the dependency relationship with the second component.  Olderdissen contemplates performing an update sequentially or in parallel based on dependency based information.  It is well-known to those of ordinary skill in the art before the filing of the application that parallel upgrading occurs when there is no dependency and sequentially upgrading occurs when there is a dependency among components. However, Olderdissen at paragraphs 0065 teaches well-known method of analysis derive from metadata / rulebase to employ parallelized or sequential applying of upgrades. Further, see at paragraph 0043, claim 1.  It would be obvious to one of 

As to claim 11, Olderdissen discloses a non-transitory machine-readable storage medium encoded with instructions that, when executed by a computing device, cause the computing device to: 
trigger a firmware update of an external device connected to the computing device (par. 0037, A firmware manager is implemented in the clustered computing system to interact with the firmware modules through an abstraction layer (operation B). At some point in time, vendor firmware information changes, which in turn triggers updates to the firmware modules to reflect the dynamically changing vendor firmware information (operation C). The vendor-agnostic firmware messages issued from the firmware manager to the firmware modules (operation D) are transformed to vendor-specific firmware operations issued to the multi-vendor components (operation E). Certain messages and operations can be scheduled to carry out various firmware operations (e.g., enumerate, update, etc.) at the multi-vendor computing components (e.g., C1, C2, C3, . . . , CN). Further, see abstract and par. 0103); 
determine that a first component firmware and a second component firmware associated with a first component and a second component, respectively, of the external device are to be updated (Figs. 1A-1C, par. 00031, Clustered computing systems (e.g., distributed computing systems) comprising many firmware-upgradable components  from multiple vendors can introduce problems pertaining to efficiently performing certain firmware operations associated with the components [i.e. e.g., C1, C2, C3, . . . , CN]. Specifically, some techniques for performing firmware operations (e.g., updates) in such computing systems); (see further par. 0043 and claim 1); 
determine a dependency relationship between the first component and the second component of the external device (Vendor-agnostic firmware commands [i.e. determination logic] Command Description detect( ) Returns a list of detected component firmware update targets. At par. 0082, A dependent plug-in 342 is used for tracking and updating firmware performed with assistance from another update plug-in. As an example, a dependent plug-in might be used to manage disk (e.g., HDD, SSD, etc.) firmware and/or other component (e.g., SAS expanders, etc.) firmware. In this case, dependent plug-in 342 provides an instance of an update plug-in 340 associated with an HDD host bus adapter (HBA), the update instructions, and a firmware image or images. Further, see pars. 0043, 0073, claim 1 and table 1); and 
perform the first firmware update in parallel with the second firmware update based on dependency information (At Figs. 1A, 1B, 1C, par. 0043, A system-wide (e.g., across multiple nodes) firmware update schedule is then generated by applying a rulebase 126 [a firmware update logic] to the firmware status (step 108). The resulting schedule can include a portion of the schedule to execute operations in sequentially and/or the resulting schedule can include a portion of the schedule, to parallelize the execution of the operations over the distributed computing system. Determination of when to employ sequentially-executed operations and/or when to employ parallelized operations can be facilitated through use of the rulebase. Further, see abstract and claim 1. Note: Note: there are plurality of component i.e. USB, HDD, SSD, HBA, NIC and other hardware peripheral components attached with node [external device]. Thus, first and second components are associated among those devices).
Olderdissen does not explicitly disclose when the first component does not have the dependency relationship with the second component.  Olderdissen contemplates performing an update sequentially or in parallel based on dependency based information.  It is well-known to those of ordinary skill in the art before the filing of the application that parallel upgrading occurs when there is no dependency and sequentially upgrading occurs when there is a dependency among components. However, Olderdissen at paragraphs 0065 teaches well-known method of analysis derive from metadata / rulebase to employ parallelized or sequential applying of upgrades. Further, see at paragraph 0043, claim 1.  It would be obvious to one of ordinary skill in the art before the effective filing of the application that having no relationship would warrant a parallel upgrading of the components.
 
As to claim 13, Olderdissen discloses a non-transitory machine-readable storage medium further comprising instructions to: 
update the first component firmware of the first component in sequence with the second component firmware of the second component based on dependency information (when identified component dependency relationship then perform parallel firmware upgrade. At Figs. 1A, 1B, 1C, par. 0043, A system-wide (e.g., across multiple nodes) firmware update schedule is then generated by applying a rulebase 126 [a firmware update logic] to the firmware status (step 108). The resulting schedule can include a portion of the schedule to execute operations in sequentially and/or the resulting schedule can include a portion of the schedule, to parallelize the execution of the operations over the distributed computing system. Determination of when to employ sequentially-executed operations and/or when to employ parallelized operations can be facilitated through use of the rulebase. Further, see abstract and claim 1. Note: It is well-known method to perform parallel/sequential upgrade when there is no dependency among components. Note: there are plurality of component i.e. USB, HDD, SSD, HBA, NIC and other hardware peripheral components attached with node [external device]. Thus, first and second components are associated among those devices).
Olderdissen does not explicitly disclose when the first component does have the dependency relationship with the second component.  Olderdissen contemplates performing an update sequentially based on dependency based information.  It is well-known to those of ordinary skill in the art before the filing of the application that component is sequentially upgrading occurs when there is no dependency and sequentially upgrading occurs when there is a dependency among components. However, Olderdissen at paragraphs 0065 teaches well-known method of analysis derived from metadata / rulebase to employ sequential applying of upgrades. Further, see at paragraph 0043, claim 1.  It would be obvious to one of ordinary skill in the art before the effective filing of the application that having a relationship would warrant a sequential upgrading of the components.


As to claim 15, Olderdissen discloses a non-transitory machine-readable storage medium wherein instructions to trigger the firmware update of the external device comprise instructions to: 
trigger the firmware update of the external device in response to receiving a user input (par. 0103, a user (e.g., system admin 244) at management interface 254 can respond to the alert by, for example, authorizing the update to the new version. In some cases, system admin 244 can initiate a firmware operation (e.g., enumeration, update, etc.) with no alert. In either case, event detector 226 can receive such messages from management interface 254 (step 406) and invoke a corresponding set of firmware operations (e.g., firmware operations 292) to be executed).
Olderdissen does not explicitly disclose response to receiving a user input. However, Olderdissen at paragraphs 0063 teaches data structures pertain to various input data consumed by schedule generator to generate instances of firmware operation schedules in response to receiving one or more firmware operations. The firmware operation schedules are, in turn, executed by plug-in service by issuing certain vendor-agnostic firmware instructions to the firmware management plug-ins earlier described. The specialized data structures organize such input and output data for high-performance generation and execution of firmware operation schedules. Further, see at paragraphs 0057, 0083, claim 1.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being obvious over Olderdissen et al (US 2020/0026505 A1) in view of Samuel et al (US 2019/0391799 A1).

As to claim 2, Olderdissen does not explicitly disclose the computing device wherein the external device is a docking station.
However, Samuel discloses the computing device of claim 1, wherein the external device is a docking station (par. 0030, FIG. 5 shows a method 500 for updating firmware according to a specific embodiment of the present disclosure. Method 500 may represent a flow of events following the completion of method 400. Method 500 begins at block 501 where revised firmware for the target device is stored a storage device. For example, the capsule associated with the updated function driver received at block 403 ... The function driver can set a flag indicating that the docking station firmware is available and the firmware should be installed during the next boot of system 200. Method 500 proceeds to block 503 where a reboot of the information handling system is initiated. Method 500 concludes at block 504 where the revised firmware is stored at the firmware memory associated with the target device. For example, system BIOS 210 can retrieve the updated docking station firmware from system memory and update the firmware image at a firmware storage device at the docking station. Further, see pars. 0027-0029, claim 8).

Olderdissen discloses managing firmware updates in a computing system wherein computing system comprises multiple computing nodes and computing nodes include external plurality of components. Samuel also discloses well-known method of performing firmware update of docking station attached with USB, TPM, PD, and other peripheral components and coupled with computing system, as set forth above. 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention that a method of enhancing firmware update has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement of docking station attached with USB or any peripheral devices. One of ordinary skill in the art would have been capable of applying this known same way to the system of Olderdissen to determine components dependency to perform parallel firmware update of Olderdissen in the method Samuel and the results would have been predictable to one of ordinary skill in the art. (See figures 3, 5, paragraphs 0019, 0024, 0027-0030 of Samuel). See, MPEP 2143.01(C).

As to claim 10, (the system claim) recites substantially similar limitations to claim 2 (the system claim) and is therefore rejected using the same art and rationale set forth above.

Claims 8-9, 12 and 14 are rejected under 35 U.S.C. 103 as being obvious over Olderdissen et al (US 2020/0026505 A1) in view of Wilkinson et al (US 2017/0286099 A1).

As to claim 8, Olderdissen does not explicitly disclose retrieve a component tree structure including the dependency relationship between the first component and the second component of the external device, wherein the component tree structure comprises leaf components that have no dependencies and components at a higher level that have dependencies and determine the dependency relationship between the first component and the second component based on analyzing the component tree structure.  

However, Wilkinson discloses the computing device wherein the dependency determination logic is executable by the processor to: 
retrieve a component tree structure including the dependency relationship between the first component and the second component of the external device, wherein the component tree structure comprises leaf components that have no dependencies and components at a higher level that have dependencies (Redundant component herein is no dependency and non-redundant component herein is dependent component. At Fig. 2A, par. 0027, FIG. 2A illustrates the differences 212 between the multiple components (e.g., COMP2A, COMP2B, and COMP3A). The differences 212 identified between the multiple components are represented with a dashed line. As such, it is assumed a computing device, such as processor has recognized a difference between the desired software configuration and the current software configuration between these components (e.g., COMP2A, COMP2B, and COMP3A). … In the second topology map 208, COMP2A is redundant to COMP2B and COMP2C while COMP3A is redundant to COMP3B. The redundancy 214 and the dependency 216 enable the computing device to determine an ordered sequence of which of the identified multiple components e.g., COMP2A, COMP2B, and COMP3A) to upgrade first, second, third, etc. In this manner, the redundancy 214 and the dependency 216 drives up the order of a particular component. For example, as indicated with the dotted line the multiple components including COMP2A, COMP2B, and COMP3A in the first topology map 204 are redundant to COMP2A, COMP2B, and COMP3A in the second topology map 208. As such, upon the upgrade to one of these components (COMP2A, COMP2B, and COMP3A), the other redundant component(s) may take over during operation of the upgrade. This allows one of these components to go out of service for performing the upgrade while the other redundant components may handle a workload of the system. Note: COMP3A,B,C are leaf component of COMP2A,B,C); and
determine the dependency relationship between the first component and the second component based on analyzing the component tree structure (Fig. 2A, par. 0027, This dependency 216 is used to determine an order of operation in which to upgrade the identified multiple components which should be upgraded (e.g., COMP2A, COMP2B, and COMP3A). The redundancy 214, as indicated with a dotted line, between multiple components in the topology maps 204 and 208 represents when at least two components in each topology map 204 and 208 include a similar functionality. For example in the first topology map 204, COMP2A is redundant to COMP2B and COMP2C while COMP3A is redundant to COMP3B. In the second topology map 208, COMP2A is redundant to COMP2B and COMP2C while COMP3A is redundant to COMP3B. The redundancy 214 and the dependency 216 enable the computing device to determine an ordered sequence of which of the identified multiple components e.g., COMP2A, COMP2B, and COMP3A) to upgrade first, second, third, etc. In this manner, the redundancy 214 and the dependency 216 drives up the order of a particular component. For example, as indicated with the dotted line the multiple components including COMP2A, COMP2B, and COMP3A in the first topology map 204 are redundant to COMP2A, COMP2B, and COMP3A in the second topology map 208. As such, upon the upgrade to one of these components (COMP2A, COMP2B, and COMP3A), the other redundant component(s) may take over during operation of the upgrade. This allows one of these components to go out of service for performing the upgrade while the other redundant components may handle a workload of the system. Note: COMP3A,B,C are first components and COMP2A,B,C are second components).

Olderdissen discloses managing firmware updates in a computing system wherein computing system comprises multiple computing nodes and computing nodes include external plurality of components. Wilkinson also discloses well-known method of analyzing components dependency by the hierarchy tree structure, the configuration information to determine firmware upgrade operations for the particular component with based on higher level, as set forth above. 


As to claim 9, Olderdissen discloses the computing device wherein the firmware update logic is executable by the processor to: 
… performing the first firmware update of the first component in parallel with the second firmware update of the second component of the external device and perform a third firmware update associated with a third component of the external device upon successfully completing the first firmware update and the second firmware update based on dependency information (initial firmware upgrade is first level. At Figs. 1A, 1B, 1C, par. 0043, A system-wide (e.g., across multiple nodes) firmware update schedule is then generated by applying a rulebase 126 [a firmware update logic] to the firmware status (step 108). The resulting schedule can include a portion of the schedule to execute operations in sequentially and/or the resulting schedule can include a portion of the schedule, to parallelize the execution of the operations over the distributed computing system. Determination of when to employ sequentially-executed operations and/or when to employ parallelized operations can be facilitated through use of the rulebase. Further, see abstract and claim 1. Note: It is well-known method to perform parallel/sequential upgrade when there is no dependency among components. Note: there are plurality of component i.e. USB, HDD, SSD, HBA, NIC and other hardware peripheral components attached with node [external device]. Thus first and second components are associated among those devices); 

Olderdissen does not teach how one determines dependency information in performing the updates.

However, Wilkinson discloses dependency information is determined when comparing components at different levels including a first and second level, wherein the second level is a higher level than the first level in a component tree structure, and wherein the third component is to have a dependency relationship with the first component or the second component (Component with 3X [i.e. COMP3A – COMP3B consider 3rd component. At par. 0027, FIG. 2A illustrates the differences 212 between the multiple components (e.g., COMP2A, COMP2B, and COMP3A). The differences 212 identified between the multiple components are represented with a dashed line. As such, it is assumed a computing device, such as processor has recognized a difference between the desired software configuration and the current software configuration between these components (e.g., COMP2A, COMP2B, and COMP3A). Thus, the computing device may proceed to identify a dependency 216 of these multiple components relative to other multiple components. Additionally, the computing device may determine which of the multiple components in each topology map 204 and 208 may be redundant 214 to each other. The dependency 216, as indicate with a solid line, lists a hierarchy [i.e. higher / top level] of the component to the other multiple components within the respective topology map 204 or 208. This dependency 216 is used to determine an order of operation in which to upgrade the identified multiple components).  

Olderdissen discloses managing firmware updates in a computing system wherein computing system comprises multiple computing nodes and computing nodes include external plurality of components. Wilkinson also discloses well-known method of analyzing components dependency by the hierarchy tree structure, the configuration information to determine firmware upgrade operations for the particular component with based on higher level, as set forth above. 

It would be obvious to one of ordinary skill in the art before the effective filing of the application that one would apply the teachings of Wikinson, in determining dependency for upgrading components, to the dependency upgrading using rules in Olderdissen in order to component with 3Xe.g., COMP2A, COMP2B, and COMP3A … 208. This dependency 216 is used to determine an order of operation in which to upgrade the identified multiple components. Further, see par. 0043.
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed of 

As to claim 12, Wilkinson discloses the non-transitory machine-readable storage medium wherein instructions to determine the dependency relationship between the first component and the second component comprise instructions to: 
retrieve a component tree structure including a dependency relationship between a plurality of components including the first component and the second component (Redundant component herein is no dependency and non-redundant component herein is dependent component. At Fig. 2A, par. 0027, FIG. 2A illustrates the differences 212 between the multiple components (e.g., COMP2A, COMP2B, and COMP3A). The differences 212 identified between the multiple components are represented with a dashed line. As such, it is assumed a computing device, such as processor has recognized a difference between the desired software configuration and the current software configuration between these components (e.g., COMP2A, COMP2B, and COMP3A). … In the second topology map 208, COMP2A is redundant to COMP2B and COMP2C while COMP3A is redundant to COMP3B. The redundancy 214 and the dependency 216 enable the computing device to determine an ordered sequence of which of the identified multiple components e.g., COMP2A, COMP2B, and COMP3A) to upgrade first, second, third, etc. In this manner, the redundancy 214 and the dependency 216 drives up the order of a particular component. For example, as indicated with the dotted line the multiple components including COMP2A, COMP2B, and COMP3A in the first topology map 204 are redundant to COMP2A, COMP2B, and COMP3A in the second topology map 208. As such, upon the upgrade to one of these components (COMP2A, COMP2B, and COMP3A), the other redundant component(s) may take over during operation of the upgrade. This allows one of these components to go out of service for performing the upgrade while the other redundant components may handle a workload of the system. Note: COMP3A,B,C are leaf component of COMP2A,B,C; and 
determine the dependency relationship between the first component and the second component based on analyzing component the tree structure (Fig. 2A, par. 0027, This dependency 216 is used to determine an order of operation in which to upgrade the identified multiple components which should be upgraded (e.g., COMP2A, COMP2B, and COMP3A). The redundancy 214, as indicated with a dotted line, between multiple components in the topology maps 204 and 208 represents when at least two components in each topology map 204 and 208 include a similar functionality. For example in the first topology map 204, COMP2A is redundant to COMP2B and COMP2C while COMP3A is redundant to COMP3B. In the second topology map 208, COMP2A is redundant to COMP2B and COMP2C while COMP3A is redundant to COMP3B. The redundancy 214 and the dependency 216 enable the computing device to determine an ordered sequence of which of the identified multiple components e.g., COMP2A, COMP2B, and COMP3A) to upgrade first, second, third, etc. In this manner, the redundancy 214 and the dependency 216 drives up the order of a particular component. For example, as indicated with the dotted line the multiple components including COMP2A, COMP2B, and COMP3A in the first topology map 204 are redundant to COMP2A, COMP2B, and COMP3A in the second topology map 208. As such, upon the upgrade to one of these components (COMP2A, COMP2B, and COMP3A), the other redundant component(s) may take over during operation of the upgrade. This allows one of these components to go out of service for performing the upgrade while the other redundant components may handle a workload of the system. Note: COMP3A,B,C are first components and COMP2A,B,C are second components. Further, see pars. 0043, 0065 and 0087).

Olderdissen discloses managing firmware updates in a computing system wherein computing system comprises multiple computing nodes and computing nodes include external plurality of components. Olderdissen further discloses a virtualized controller is a collection of software instructions that serve to abstract details of underlying hardware components from one or more higher-level processing entities. A virtualized controller can be implemented as a virtual machine, as a container (e.g., a Docker container / station, see par. 0119. Wilkinson also discloses well-known method of analyzing components dependency by the hierarchy tree structure, the configuration information to determine firmware upgrade operations for the particular component with based on higher level, as set forth above. 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed of Wilkinson to include the components basis of higher level that have dependencies rationale in Wilkinson for the firmware update priority to Olderdissen leading to 

As to claim 14, Wilkinson discloses the non-transitory machine-readable storage medium further comprising instructions to: 
update a third component firmware associated with a third component of the external device at a second level upon successfully completing the update of the first component firmware and the second component firmware, wherein the third component is to have a dependency relationship with the first component or the second component (Component with 3X [i.e. COMP3A – COMP3B consider 3rd component. At par. 0027, FIG. 2A illustrates the differences 212 between the multiple components (e.g., COMP2A, COMP2B, and COMP3A). The differences 212 identified between the multiple components are represented with a dashed line. As such, it is assumed a computing device, such as processor has recognized a difference between the desired software configuration and the current software configuration between these components (e.g., COMP2A, COMP2B, and COMP3A). Thus, the computing device may proceed to identify a dependency 216 of these multiple components relative to other multiple components. Additionally, the computing device may determine which of the multiple components in each topology map 204 and 208 may be redundant 214 to each other. The dependency 216, as indicate with a solid line, lists a hierarchy [i.e. higher / top level] of the component to the other multiple components within the respective topology map 204 or 208. This dependency 216 is used to determine an order of operation in which to upgrade the identified multiple components which should be upgraded (e.g., COMP2A, COMP2B, and COMP3A). Further, see par. 0043)..

Olderdissen discloses managing firmware updates in a computing system wherein computing system comprises multiple computing nodes and computing nodes include external plurality of components. Wilkinson also discloses well-known method of analyzing components dependency by the hierarchy tree structure, the configuration information to determine firmware upgrade operations for the particular component with based on higher level, as set forth above. 

Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed of Wilkinson to include the components basis of higher level that have dependencies rationale in Wilkinson for the firmware update priority to Olderdissen leading to predictable results. (See Abstract, Figs. 2A, 4-6, paragraphs 0027, 0036, 0043, 0045, and 0056 of Wilkinson). See, MPEP 2143.(B).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Kabir whose telephone number is (571)270-1341. The examiner can normally be reached on M-F, 8:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis 

/Mohammad Kabir/
Examiner, Art Unit 2199
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199